Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
La Opinión mayoritaria emitida por el Tribunal en el presente caso nos hace recordar el reirán pueblerino de que, en ocasiones, “el remedio resulta peor que la enfermedad”.
Decimos lo anterior debido al hecho de que un somero análisis de la decisión mayoritaria hoy emitida demuestra que la misma, en lugar de simplificar y aclarar la contro-versia planteada en el caso, lo que hace es complicar la misma y crear una total confusión a nivel de instancia y en apelación, lo que tendrá el efecto nocivo de hacer inmane-jable, de hoy en adelante, la situación específica a la que nos enfrentamos.
Lo realmente grave e incomprensible, sin embargo, es que dicha situación se puede evitar meramente siguiendo los términos, claros y sencillos del estatuto que controla la situación en lugar de incurrir en un craso acto de legisla-ción judicial. Veamos.
hH
El problema o controversia a resolver, esto es, quién es “parte” en un procedimiento administrativo, aun cuando relativamente sencillo, es extremadamente importante. Ello así ya que dependiendo de la contestación que brínde-*49mos depende, de manera principal, la solución de la inte-rrogante de a quién viene obligado a notificar, no sólo la agencia concernida de la decisión que ésta emita, sino que la “parte” que, sintiéndose perjudicada por la decisión ad-ministrativa emitida, decide acudir ante el foro judicial en revisión de la misma. El asunto, como es sabido, resulta neurálgico por cuanto si la parte recurrente no notifica con copia de su recurso a una “parte”, el mismo será desestimado.
Como correctamente se señala en la Opinión mayorita-ria, la See. 4.2 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (en adelante L.PA.U.X(1) requiere, en lo pertinente, que la “par-te adversamente afectada por una orden o resolución final de una agencia”, al presentar una solicitud de revisión ante el foro judicial correspondiente, notifique “la presen-tación de la solicitud de revisión a la agencia y a todas las partes dentro del término para solicitar dicha revisión”. (Énfasis suplido.)
Ahí el problema planteado. Como es sabido, la gran ma-yoría de las decisiones que se emiten por las diferentes agencias administrativas en nuestra jurisdicción afectan a muchas personas; se exige, en consecuencia, que éstas sean notificadas de la solicitud que presente al promovente de la acción ante la agencia, con el propósito obvio de que pue-dan, si así lo desean, comparecer a oponerse ante la agen-cia concernida; a la agencia igualmente se le requiere que notifique a todas las “partes” de su decisión, y la parte que pretenda revisar ante el foro judicial la decisión adminis-trativa emitida viene en la obligación de notificar a todas las “partes”. La ausencia de notificación a una “parte” puede conllevar la “nulidad” del procedimiento y/o la des-estimación del recurso de revisión judicial que se radique.
Muchas de estas personas, aun cuando han sido notifi-cadas, no comparecen ante la agencia; esto es, aun cuando *50pueden resultar afectadas por la decisión a emitirse, sen-cillamente no les importa. Otras, aun cuando comparecen, no participan propiamente en el procedimiento; otras, com-parecen y participan agresivamente en el mismo.
El asunto tiene, repetimos, gran relevancia e importan-cia por cuanto, en un procedimiento en particular, pueden estar envueltas cientos de personas y el requisito de notifi-cación puede resultar extremadamente oneroso o gravoso para la agencia y/o para la parte que interese acudir al foro judicial en revisión de la decisión administrativa emitida. La situación, no hay duda, requiere el estableci-miento de una norma clara, respecto a quién es “parte”, la cual sea fácil de comprender y seguir.
hH hH
Ante esta situación, ¿qué hace la mayoría del Tribunal? En un craso acto de legislación judicial, acompañado el mismo por un increíble malabarismo jurídico, crea una norma que es confusa y difícil de cumplir. Veamos.
Comienza la Mayoría por seguir, al pie de la letra, las disposiciones de la Sec. 1.3(j) de la L.P.A.U., 3 L.P.R.A. sec. 2102(j), y reconoce que son “parte” en un procedimiento administrativo las que allí se enumeran. Procede, entonces, a reconocer o crear, por arte de magia y/o fíat judicial, dos (2) clases de participantes, a saber: el “participante activó” y el “mero participante”, definiendo al primero como “aquel que participa activamente durante el procedimiento admi-nistrativo y cuyos derechos y obligaciones puedan verse adversamente afectadas por la acción o inacción de la agencia”. (Énfasis suplido.) Opinión mayoritaria, pág. 44.
La situación, naturalmente, se le complica a la Mayoría cuando intentan definir al mero participante. Nos informa la Mayoría que este mero participante, el cual no es parte, es:
(1) el mero participante; ... (3) aquel que comparece a la au-*51diencia pública sin mayor intervención-, (4) aquel que única-mente declara en la vista, sin demostrar ulterior interés-, (5) aquel que se limita a suplir evidencia documental; (6) aquel que no demuestre tener un interés que pueda verse adversamente afectado por el dictamen de la agencia. (Énfasis suplido.) Opi-nión mayoritaria, pág. 44.
Procede que uno se cuestione qué criterios objetivos puede utilizar una persona —que se ve en la necesidad de determinar, so pena de desestimación de su recurso, quién es, o no, “parte” en un procedimiento administrativo— para determinar qué persona compareció a la vista celebrada “sin mayor intervención”-, quién declaró en la misma pero no demostró “ulterior interésquién no demostró “un inte-rés que pueda verse adversamente afectado por el dictamen de la agencia”; quién, en fin, es un “mero participante”. (Énfasis suplido.) Repetimos: “el remedio es peor que la enfermedad.”
H-< h-1
Lo verdaderamente triste, y sorprendente, de la deci-sión mayoritaria emitida es que el Tribunal, pudiendo ha-cerlo, no reconoce que la solución de la interrogante plan-teada la provee la propia L.P.A.U. Dicho estatuto, en su Sec. 1.3(j), define adecuadamente quién es una “parte” en un procedimiento administrativo. Se expresa en dicha dis-posición legal, en lo pertinente, que:
... toda persona o agencia autorizada por ley a quien se dirija específicamente la acción de una agencia o que sea parte en dicha acción, o que se le permita intervenir o participar en la misma, o que haya radicado una petición para la revisión o cumplimiento de una orden, o que sea designada como parte en dicho procedimiento. 3 L.P.R.A. sec. 2102(j).
Una vez se reconoce que esta disposición es la que rige el asunto, la solución a la controversia planteada, sobre quién es, o no, “parte”, en un procedimiento administra-tivo, resulta ser palmariamente fácil: aquella persona *52—que pueda resultar afectada por la decisión a ser emitida por la agencia administrativa; que verdaderamente tenga interés en participar y en ser considerada como parte; y que no se encuentre entre las personas específicamente enumeradas o mencionadas en la citada Sec. 1.3— deberá radicar un escrito ante la agencia en solicitud de interven-ción para poder ser considerada “parte” en el procedimiento o deberá ser reconocido como tal por la agencia administra-tiva de que se trate.(2)
Con el establecimiento de esta norma objetiva se evita cualquier problema o confusión. Sólo se le requiere a la parte verdaderamente interesada que radique este escrito. Estamos seguros de que el que tenga verdadero interés en el asunto no tendrá mayor objeción a así hacerlo.
Con esta norma —clara, precisa y objetiva— se evita que las personas tengan que estar adivinando sobre: quién tiene “ulterior interés” en el procedimiento; quién compa-reció a la vista pero tuvo menor o mayor intervención en la misma; quién no ha demostrado interés; y, en consecuen-cia, quién es, o no, “parte” en el mismo.
En resumen, disentimos por cuanto somos del criterio que la “norma” que hoy establece el Tribunal en el presente caso es una vaga y difícil de cumplir y seguir; norma juris-prudencial que de estar plasmada en un estatuto sería de-clarada inconstitucional por razón de vaguedad.
La norma vaga y difícil de cumplir que establece el Tribunal atenta, incluso, contra el derecho de una persona “a tener su día en corte” ya que la misma obligará al peticio-nario en un recurso de revisión judicial a incluir como “par-*53te” a todo el mundo en caso de duda; situación que puede resultar tan costosa y gravosa que efectivamente impida que éste pueda sufragar el costo del procedimiento de revi-sión judicial.

 3 L.P.R.A. sec. 2172.


 La determinación sobre si esa persona es, o no, “parte”, dependerá, natural-mente, de la decisión de la agencia concernida sobre si permite, o no, su intervención en el procedimiento; decisión que es revisable, tal como ocurrió en Rivera v. Morales, 149 D.P.R. 672 (1999). En aquel caso la Junta de Planificación admitió al Señor Acevedo Vilá como interventor, decisión que revisamos concluyendo que el mismo no cumplía con los requisitos esbozados para ser considerado interventor. En el caso de Morales, ante, sin embargo, la Junta le reconoció como tal interventor y sujeto a nuestra revisión determinamos que efectivamente era acreedor de tal reconocimiento.